COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, Agee and Senior Judge Coleman


THOMAS L. SWITZER
                                           MEMORANDUM OPINION *
v.   Record No. 3025-01-3                      PER CURIAM
                                              JULY 23, 2002
SAMUEL S. SMITH, JODY B. SMITH AND
 PAULA SWITZER


           FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                   Humes J. Franklin, Jr., Judge

           (Thomas L. Switzer, pro se, on brief).

           No brief for appellees.


     On October 12, 2001, the trial court dismissed a child in

need of services (CHINS) petition filed by Thomas L. Switzer

(appellant) regarding his natural child, Daniel.    On appeal,

Switzer argues that: (1) the trial court was without

jurisdiction to sanction him; (2) the juvenile and domestic

relations district court (juvenile court) and trial court were

without jurisdiction to prevent him from caring for his son; (3)

the juvenile and trial courts were without jurisdiction to

recognize the Smiths as legal guardians of his son when that

decision is currently on appeal to the Supreme Court; (4) the

Smiths had no legal standing to object to his petition; and (5)

the trial court violated several provisions of the state and

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
federal constitutions.    Upon reviewing the record and opening

brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial

court.     Rule 5A:27.

                              BACKGROUND 1

     The record on review includes the trial court's manuscript

record and a statement of facts approved and signed by the trial

court. 2   No hearing transcripts are included in the record.


     1
       In prior litigation involving these parties, Augusta
County Circuit Court Judge Wood awarded custody of appellant's
son to Samuel Smith and Jody Smith, nee Botkin, in March 2000.
We affirmed the trial court by unpublished opinion. See Switzer
v. Smith, Record No. 0779-00-3 (Va. Ct. App. July 31, 2001).
     On September 6, 2001, we denied appellant's petition for a
rehearing en banc. That case is currently on appeal to the
Supreme Court of Virginia.
     2
       Appellant had the burden on appeal of providing a record
which substantiates his claims of error. See Jenkins v.
Winchester Dep't of Soc. Servs., 12 Va. App. 1178, 1185, 409
S.E.2d 16, 20 (1991). He initially submitted a statement of
facts on November 21, 2001, pursuant to Rule 5A:8. On December
12, 2001, the Smiths filed objections to appellant's proposed
statement of facts and moved the trial court to reject it. They
also moved for additional time in which to submit their own
statement of facts. On December 14, 2001, the trial court
issued notices to the parties that it would conduct a hearing on
the matter on December 21, 2001.
     Following that hearing, the trial court signed the Smiths'
statement of facts with the following handwritten addition:

             The Respondents', Smiths', objection to the
             [appellant's] Statement of Facts are [sic]
             sustained in their entirety. The
             Petitioner's, Thomas Switzer's, Statement of
             Facts numbered 1-16 are [sic] totally
             incorrect. The numbered statements 1-16
             were not incidents of trial or evidence
             submitted at any time. I certify that the


                                 - 2 -
     On June 13, 2001, appellant filed a petition pursuant to

Code § 16.1-241(A)(1), alleging his child, Daniel,

          is a child in need of services whose
          behavior, conduct, or condition may present
          or result in a threat to the well being and
          physical safety of the child.

     The juvenile court dismissed the petition on July 11, 2001,

and appellant appealed to the circuit court for a trial de novo.

     On August 3, 2001, the appellees (the Smiths and mother,

Paula Switzer) filed a motion for a bill of particulars

requesting "specifically what facts led [appellant] to believe

that" the child is in need of services and "what specific

services the child is alleged to need."   On August 7, 2001, the

trial court ordered appellant to file a bill of particulars.     On

that same date, the trial court dismissed the Department of

Social Services (DSS) as a party and scheduled October 1, 2001

to hear motions.   The trial court cautioned appellant that it

"would not relitigate issues of custody or visitation during

this appeal of his CHINS petition."

     In his bill of particulars, appellant focused on the

effects of the earlier custody determination, namely, his lack

of access to and involvement with his son.   Appellant alleged




          foregoing is a true and accurate statement
          of the proceedings in this matter.

     Therefore, we rely on the statement of facts, the trial
court's final order and other relevant documents in the trial
court's manuscript record.

                               - 3 -
the child is being "emotionally abused" by not allowing

appellant, the father, to have more contact with and impact on

the child.    He also asserted that DSS failed to provide services

to him in order to return the child to him "in the shortest

practicable time."

        On August 16, 2001, the trial court appointed a guardian ad

litem for the child.     On September 11, the Smiths moved to

dismiss the petition and for sanctions.

        On October 1, 2001, the trial court heard evidence and

argument ore tenus.     The guardian ad litem interviewed the child

and the Smiths and reported that the child appeared "happy,

healthy and well cared for."    She found no evidence that the

child's well-being or physical safety was at risk or that he was

in need of services.    Counsel for the Smiths argued that the

facts alleged in the bill of particulars were insufficient to

support a CHINS petition, that several allegations were wrong or

immaterial, and that appellant had no basis for making such

allegations because he had not seen the child in more than one

year.

        By order dated October 12, 2001, the trial court made the

following ruling:

             Upon consideration whereof, even when viewed
             in the light most favorable to the
             Petitioner[, appellant], it appearing to the
             Court that the matters alleged in the bill
             of particulars are wholly insufficient to
             support a CHINS petition, that nothing
             alleged by the Petitioner[, appellant] in

                                 - 4 -
              open court would support the CHINS petition,
              either standing alone or in combination with
              the allegations in the bill of particulars,
              and that the Petitioner ought to bear some
              of the costs incurred for filing an
              unsupported petition; it is therefore
                   ORDERED, ADJUDGED and DECREED that the
              Petitioner, Thomas L. Switzer, shall
              reimburse the Court for the expense of
              employing the guardian ad litem in the
              amount of $350.00, payable to the Court.

                               DISCUSSION

   I.    Circuit Court Without Jurisdiction to Impose Sanctions

        II.    Juvenile and Circuit Courts Without Jurisdiction
                  to Prevent Father from Caring for His Child

     Appellant argues it is his "right coupled with [his] high

duty to foster [his] child's best interest and protect his

welfare."     Accordingly, appellant asserts that "parents have a

fundamental right to raise their children as they see fit," and

"[s]tate interference with a parent's right to raise his/her

child must be to protect the health and welfare of the child."

     Appellant put forth no arguments and cited no law

demonstrating that the juvenile and/or circuit courts were

without jurisdiction.     Appellant filed the CHINS petition and

the appeal of the juvenile court's decision, and he was present

at each hearing.     Appellant's voluntary appearances provided

each court with personal jurisdiction over him.

     Code § 16.1-241(A)(1) provides:

              Each juvenile and domestic relations
              district court shall have . . . exclusive
              original jurisdiction . . . over all cases,
              matters and proceedings involving the

                                  - 5 -
          custody, visitation, support,    control or
          disposition of a child who is    alleged to be
          abused, neglected, in need of    services, in
          need of supervision, a status    offender, or
          delinquent . . . .

     Circuit courts have subject matter jurisdiction to conduct

de novo appeals from decisions rendered by a juvenile court.

See Code §§ 16.1-296 and 17.1-513.     Therefore, the juvenile

court and the circuit court properly had subject matter

jurisdiction over the case.   Accordingly, appellant has failed

to establish a jurisdictional defect.

        III. Juvenile and Circuit Courts Without Jurisdiction
         to Recognize the Smiths as Legitimate Custodians
       of Child and to Impose Sanctions when Custody Issue
                is on Appeal to the Supreme Court

     Code § 8.01-271.1, places upon a party the responsibility

to sign the pleading, motion, or other paper and certify

          that (i) he has read the pleading, motion,
          or other paper, (ii) to the best of his
          knowledge, information and belief, formed
          after reasonable inquiry, it is well
          grounded in fact and is warranted by
          existing law or a good faith argument for
          the extension, modification, or reversal of
          existing law, and (iii) it is not interposed
          for any improper purpose, such as to harass
          or to cause unnecessary delay or needless
          increase in the cost of litigation.

     Moreover,

          [i]f a pleading, motion, or other paper is
          signed or made in violation of this rule,
          the court . . . shall impose upon the person
          who signed the paper or made the motion
          . . . an appropriate sanction, which may
          include an order to pay to the other party
          or parties the amount of the reasonable
          expenses incurred because of the filing of

                               - 6 -
           the pleading, motion, or other paper or
           making of the motion, including a reasonable
           attorney's fee.

Id.

      At the time appellant filed his CHINS petition, he had not

had contact with the child "in over one year" and had not "spent

more than a few hours with the child in over three years."

Therefore, appellant had no basis upon which to allege the child

was in need of services.   Moreover, it is clear from the record

that appellant premises many of his arguments (1) his allegation

of trial court error in previously awarding custody to the

Smiths, an issue the trial court admonished appellant not to

relitigate; and (2) his erroneous view that DSS was required to

provide services to him in order to promptly effectuate the

return of the child to him.

      The record shows that appellant filed the CHINS petition

without having any reasonable basis to believe the child was

"abused, neglected, in need of services, [or] in need of

supervision."   Code § 16.1-241(A)(1).   Accordingly, the trial

court did not err in finding that appellant filed an

"unsupported petition" and in requiring appellant "to bear some

of the costs incurred" because of that filing, namely, to pay

the $350 fee for the guardian ad litem.    See Fairfax County v.

Donald, 251 Va. 227, 229, 467 S.E.2d 803, 804 (1996) (whether to

award fees is a matter left to the discretion of the trial

court).

                               - 7 -
        IV.    The Smiths Had no Standing to Object to Petition

                   The concept of standing concerns itself
              with the characteristics of the person or
              entity who files suit. The point of
              standing is to ensure that a person who
              asserts a position has a substantial legal
              right to do so and that his rights will be
              affected by the disposition of the case. In
              asking whether a person has standing, we
              ask, in essence, whether he has a sufficient
              interest in the subject matter of the case
              so that the parties will be actual
              adversaries and the issues will be fully and
              faithfully developed.

Cupp v. Board of Supervisors, 227 Va. 580, 589, 318 S.E.2d 407,

411 (1984) (citation omitted).

     The Smiths lawfully obtained custody of the child when the

Circuit Court of Augusta County entered its final order on March

7, 2000.      In his petition, appellant listed the Smiths as

"GUARDIAN[S]/LEGAL CUSTODIAN[S] OR PERSON[S] IN LOCO PARENTIS."

In naming the Smiths as parties to the CHINS petition, appellant

necessarily conferred upon them standing to contest his

petition.

   V.   "The trial court's judgment violates several provisions
              of the state and federal constitutions."

     In his brief, appellant recites and discusses the substance

of the First, Fourth, Fifth, and Ninth Amendments, the Due

Process Clause of the Fourteenth Amendment, and Article I,

Sections 1 and 11 of Virginia's Constitution.     However, he

failed to link those sources of law to the facts of the case and

argue with any specificity the dismissal of the CHINS petition


                                  - 8 -
and the trial court's order to pay the guardian ad litem

violated his constitutional rights.

     Merely listing several constitutional amendments and what

they stand for does not alert this Court to constitutional

errors allegedly committed by the trial court.   "Statements

unsupported by argument, authority, or citations to the record

do not merit appellate consideration.   We will not search the

record for errors in order to interpret the appellant's

contention and correct deficiencies in a brief."   Buchanan v.

Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992).

Absent any specific argument suggesting what constitutional

errors were made regarding the CHINS petition, we are unable to

consider this issue.

     Accordingly, the decision of the circuit court is summarily

affirmed.   Upon further consideration of appellant's brief and

the record in this case, we determine that this appeal is not

warranted by existing law or by a good faith argument for an

extension, modification, or reversal of existing law and that

the appeal is filed to harass, cause unnecessary delay, and

cause a needless increase in the cost of litigation.

     Accordingly, pursuant to Code § 8.01-271.1 the Court

imposes a sanction in the amount of Five Hundred Dollars ($500)

against Thomas L. Switzer, payable to the Clerk of the Court of

Appeals of Virginia within sixty (60) days from the release of



                               - 9 -
this opinion.   See Bandas v. Bandas, 16 Va. App. 427, 437, 430
S.E.2d 706, 711 (1993).

                                                         Affirmed.




                              - 10 -